Title: From Thomas Jefferson to DeWitt Clinton, 13 July 1805
From: Jefferson, Thomas
To: Clinton, DeWitt


                  
                     Dear Sir 
                     
                     Washington July 13. 05.
                  
                  Your favor of the 6th. has been duly recieved. the treaty with France stipulates what is suggested in your letter. French decrees also insert the cause of condemnation.—with respect to Gr. Britain, it is some time since we gave instructions to propose a Convention for the same purpose. the considerations you urge will furnish proper grounds for further pressing the subject. Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               